Fritz, J.
(dissenting). I do not concur in holding that F. E. Burbach was guilty of negligence because he erred in believing that January 3, 1930, was the correct date of the last charge for labor and materials, under the Allen contract; and that, therefore, the period for filing an affidavit to extend the time for'commencing an action for the foreclosure of the lien was to be computed from that date, instead of December 17, 1929. It is undisputed that that last charge was entered on the books of the lumber-yard business, of which Burbach was manager, under date of January 3, 1930, by some one who presumably did so in good faith. There is no sufficient basis for inferring that that entry was made as of that date because of any negligence on the part of Burbach. It is unreasonable and unwarranted to hold that mere errors on the part of Burbach, acting in good faith, in believing that entry to be correct, and in concluding, upon the question of fact and law mixed, that it was from that date as entered upon those books that the *214year for filing the affidavit was to be computed so as to render him guilty of negligence, because of which his estate should be held liable to his employer for the loss which resulted upon the subsequent discovery of the error. “An agent is never liable to his principal for a mere mistake in the performance of a duty within the general scope of his authority.” Briere v. Taylor, 126 Wis. 347, 359, 105 N. W. 817; Page v. Wells, 37 Mich. 415, 420; Morris v. Union Nat. Bank, 13 S. Dak. 329, 83 N. W. 252, 50 L. R. A. 182; Weymer v. Belle Plaine Broom Co. 151 Iowa, 541, 132 N. W. 27.
The following' opinion was filed June 29, 1933:
Nelson, J.
{on motion for rehearing). The Burbach estate moves for a rehearing and asserts (1) that this court erroneously concluded that the county court did not base its decision on the conclusiveness (res adjudicata) of the order entered on the interlocutory account in November, 1930, and (2) that this court erroneously treated the advancements to Mrs. Griffith as payments in discharge of a liability of both Burbach and his wife, when as a matter of fact there was no liability of Burbach to Mrs. Griffith, — the only liability being that of Mrs. Burbach.
The Burbach estate criticizes the following language of the opinion as not being supported by the record:
“In the formal findings of fact, however, filed thereafter, no mention was made of the conclusiveness of such order and the conclusions of law are not based thereon. We think the court was fully justified in concluding from the evidence, independently of the conclusiveness of the report and order based thereon, that as between the estate and Burbach the numerous items charged to him, which gave rise to the overdraft, were the obligations of Burbach.”
So far as the first sentence is concerned the criticism is merited. That sentence does not correctly state the facts.
*215The petition of the surviving executor for an order permitting him to make certain offsets ¿gainst the Burbach legacy, and the objections of the Burbach' estate thereto, gave rise to a number of questions, among which were the following:
(1) Were the withdrawals made by Burbach in excess of his salary which were by him charged to his account on the books of the lumber yard, as between him and the Mohr estate, properly chargeable to'him and, properly allowable as offsets against his legacy; (2) should the amounts that were apparently withdrawn for the benefit of Mrs. Burbach be treated as moneys turned over by him individually to her or as moneys advanced by him as executor to her as a residuary legatee; and (3) should the amounts,that were withdrawn by him, by issuing checks of the lumber yard to Mrs. Griffith, be considered as payments made in discharge of an obligation owing by him and his wife (or his wife) to her or as advancements made by him as executor to her as a residuary legatee?
As to the first question, there can be no doubt that the county court considered the order of November, 1930, as final and conclusive as between the Mohr estate and the Bur-bach estate. In its written decision the county court stated:
“In November, 1930, following an audit of the books of the C. F. Mohr estate by the McMurry, Smith Company, surviving executors Rogers and Burbach filed an interlocutory account of their administration, and upon waiver- by all parties interested in the estate a hearing was duly had thereon on the 28th of November, 1930.
“This report embodied the McMurry audit. Mr. Burbach appeared upon the hearing and had no criticism to offer of the account — his account. The account was approved by the court and the order entered recited:
“ ‘It is ordered and adjudged that the account of said executors as shown by said audit be and the same is hereby settled and approved and that such audit be taken as the basis of all further accounts to be filed by them herein.’
*216“This was intended by all parties in interest, and by the court, to be final and conclusive as to all matters embraced in the account, and I have no doubt it is. The court could not consider it otherwise if it were so disposed. Schinz v. Schinz, 90 Wis. 236, 63 N. W. 162.”
The findings of fact are in accord with the decision. The county court therefore considered that the order of November, 1930, was final and conclusive as between the Mohr estate and Burbach, and, in our opinion, the county court properly so held. Schinz v. Schinz, supra; Will of Rice, 150 Wis. 401, 458, 136 N. W. 956, 137 N. W. 778; Will of Pattison, 190 Wis, 289, 298, 207 N. W. 292.
As to the second question it does not appear that the county court based its decision wholly on the conclusiveness of the order of November, 1930. The county court stated in its decision:
“Until the creditors were paid in full, Mr. Burbach, as executor, had no right to make any payments or advances to either specific or residuary legatees. Certainly he had no right to make any as manager. I do not recall that he ever consulted me about this or any other matter in connection with the estate, but Mr. Rogers, his co-executor, informed him that such payments could not be made. If these charges to his own account were actually advances to his wife and to Mrs. Griffith out of the estate, the proofs before the court are not sufficient to warrant such finding. This independent of the fact that these matters are now res ad-judicata.”
If the county court intended to hold that the order of November, 1930, was res adjudicata as to any claim that Burbach might assert against his wife or Mrs. Griffith, such view was, in our opinion, erroneous. As stated in the opinion, “that question was not considered at the hearing held on the auditors' report filed as an interlocutory account. As to that question it is therefore our opinion that the Burbach estate is not concluded by such order.” The facts *217are not disputed that Burbach withdrew moneys from the Portage yard, charged them to himself on the books of the company, and earmarked such charges “Musa,” which tended to show that the moneys were withdrawn for his wife. His wife, however, died in 1925. During the intervening years up to 1931 when Burbach died, no claim was made by him against her estate and nothing was done to indicate that he claimed to be a creditor of her estate. While the county court found as a fact “that it appears from the audit that a large part of the overdraft charged to Mr. Burbach prior to his wife’s death, amounting to approximately $2,102.63, resulted from payments made for the exclusive benefit of his wife, Musa Mohr Burbach, one of the two residuary legatees,” it made no conclusion of law based upon that finding. Whether this was an oversight we cannot say, although the court had theretofore stated in its decision that the proofs before the court were not sufficient to warrant a finding that the charges to his own account were actual advances to his wife.
As to the third question, it appears as stated in the opinion that “there is evidence to support the conclusion that the moneys were paid to her (Mrs. Griffith) pursuant to an arrangement or understanding between Burbach and his wife on the one hand and Mrs. Griffith on the other, the purpose of which was to reimburse Mrs. Griffith for care which she had rendered to Mr. Mohr in his lifetime, and equitably to adjust, as between the sisters, the financial advantage which the Burbachs had enjoyed by virtue of having resided in Mr. Mohr’s residence for a mere nominal rental.”
The county court found as a fact “that there was also included in said sum payments to the amount of $1,915 made to Maude Mohr Griffith, the other residuary legatee, which payments were made pursuant to an agreement between Musa Mohr Burbach and her sister, Maude Mohr *218Griffith, to equalize expenses incurred in the care of their father by Mrs. Griffith,” but concluded as follows :
“That the interlocutory account filed by Frederick E. Bur-bach, wherein he charged himself with $1,915, is final and no portion thereof should be charged against Maude Mohr Griffith or allowed as a credit in favor of Frederick E. Burbach.”
While the language of the conclusion of law just quoted, when considered alone, supports the contention that the county court based its conclusion upon the finality of the interlocutory account, it does not so appear when considered in connection with the thirty-fifth, finding of fact as amended. It appears to us, therefore, that the county court intended to hold independently of the conclusiveness of the interlocutory account that, on the facts presented, the Bur-bach estate was not entitled to have the $1,915 paid to Mrs. Griffith charged against her interest in the Mohr estate. As stated in the former opinion, we think that the evidence sustains that holding and that the conclusion of the county court did not in fact rest upon the conclusiveness of the order of November, 1930.
Whether the Burbach estate has a claim against Mrs. Burbach’s estate has never been determined and could not properly have been determined in this proceeding. Her estate was not a party to this proceeding. While the county court stated in its decision that the proof was insufficient to warrant a finding that the payments made by Burbach for the exclusive benefit of his wife were advancements, it did not determine whether the payments made by Burbach to his wife were gifts or loans. It would have been improper to determine that question in this proceeding.
By the Court. — Motion denied.